UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6863



ALBERT MOSELY,

                                            Plaintiff - Appellant,

          versus


RICHLAND COUNTY JAIL; DIRECTOR MCCAULLEY;
SWANSON COMMISSARY SERVICE; RICHLAND COUNTY,
SOUTH CAROLINA COUNTY COUNCIL,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Dennis W. Shedd, District Judge.
(CA-96-1204-3-19BC)


Submitted:   February 26, 1998            Decided:   March 18, 1998


Before WILKINS, NIEMEYER, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Albert Mosley, Appellant Pro Se. William Henry Davidson, II, James
Miller Davis, Jr., ELLIS, LAWHORNE, DAVIDSON & SIMS, P.A., Colum-
bia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1994) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Mosley v. Richland County Jail, No. CA-96-1204-3-19BC
(D.S.C. May 1, 1997). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                         AFFIRMED




                                2